            Case 1:19-cv-10281-ADB Document 8 Filed 05/06/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                                         )
                                                         )
                                                         )
HYEWOONG YOO
                                                         )
                                                         )
             Plaintiff,
                                                         )   Civil Action No. 1:19-cv-10281-ADB
                                                         )
      v.
                                                         )   ORAL ARGUMENT REQUESTED
                                                         )
KOREAN BROADCASTING SYSTEM,
                                                         )
                                                         )
             Defendant.
                                                         )
                                                         )
                                                         )

           DEFENDANT KOREAN BROADCASTING SYSTEM’S MOTION TO DISMISS

       Defendant Korean Broadcasting System (“KBS”) hereby respectfully moves the Court to

dismiss the above-caption matter pursuant to Fed. R. Civ. P. 12(b)(1) and the doctrine of forum

non conveniens.

       As described in the accompanying memorandum of law, and the affidavit and exhibits

attached thereto:

       1.       This Court lacks subject matter jurisdiction over this case under the Foreign

Sovereign Immunities Act (“FSIA”), because KBS is the public broadcasting network of the

Republic of Korea (a/k/a, “South Korea”) and is funded by the South Korean government. The

FSIA provides a statutory presumption that a foreign government and its instrumentalities are

immune from suit in the United States. As none of the statute’s enumerated exceptions apply,

this lawsuit should be dismissed for want of subject matter jurisdiction.

       2.       Even if the Court had subject matter jurisdiction, it should nonetheless exercise its

authority to dismiss this case pursuant to the doctrine of forum non-conveniens. Simply stated,



                                                  1
          Case 1:19-cv-10281-ADB Document 8 Filed 05/06/19 Page 2 of 3



the gravamen of Plaintiff’s claims, the location of the evidence, the ability to secure compulsory

attendance of witnesses at deposition and trial, the needless costs imposed to conduct discovery,

and the availability of an adequate alternative forum in South Korea weigh in favor of

adjudicating this matter in that country. Notably, here, the analysis of these factors is not merely

hypothetical, because approximately three months prior to filing this lawsuit, Plaintiff filed a

nearly identical suit against KBS in Korea.

       WHEREFORE, Defendant Korean Broadcasting Systems respectfully requests that the

Court allow this Motion to Dismiss and for such further and additional relief as this Court deems

appropriate and just.

       REQUEST FOR ORAL ARGUMENT PURSUANT TO LOCAL RULE 7.1(d)

       Defendant believes that oral argument may assist the Court and wishes to be heard.

                                                       Respectfully submitted,

                                                       KOREAN BROADCASTING SYSTEM

                                                       By its attorneys

                                                       /s/ Douglas S. Brooks
                                                       Douglas S. Brooks (BBO No. 636697)
                                                       LIBBYHOOPES, P.C.
                                                       399 Boylston Street
                                                       Boston, MA 02116
                                                       Tel.: (617) 338-9300
                                                       dbrooks@libbyhoopes.com
 Dated: May 6, 2019



                  LOCAL RULE 7.1(a) CERTFICATE OF COMPLIANCE

        I hereby certify that counsel for Defendant conferred with counsel for Plaintiff in a good-
faith effort to resolve or narrow the issues raised by this Motion pursuant to Local Rule 7.1(a) but
were unable to do so.
                                                        /s/ Douglas S. Brooks
                                                        Douglas S. Brooks

                                                 2
          Case 1:19-cv-10281-ADB Document 8 Filed 05/06/19 Page 3 of 3




                                CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-participants on May 6, 2019.

                                                     /s/ Douglas S. Brooks
                                                     Douglas S. Brooks




                                                 3
